DETAILED ACTION

Allowable Subject Matter
Claims 1-33 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The Applicants’ arguments in the remarks were carefully reviewed. Based on the arguments, updated searches were also performed. New references were also found, such as Morris et al. (US 2011/004447), Gainsboro (US 2007/0041545) and Hayakawa et al. (US 9,009,047). However, none of them in combination of the previous cited references clearly teach or fairly suggest a combination of features of an apparatus, as well as logical steps of a method of providing a user interface for accessing information related to telephone calls at a facility, particular in the bold and underlined portions, as recited in and connected to each of the independent claims 1, 26, 27 and 31, which are repeatedly stated as followings:
	1. 	A method of providing a user interface for accessing information related to telephone calls at a facility, comprising: 
receiving a plurality of audio files corresponding to a plurality of telephone calls from one or more telephones at said facility; 
translating each audio file into a transcript that is text-searchable; 
associating metadata with each transcript, said metadata including a caller ID that identifies a person at the facility, a phone number associated with a third party, and a call duration; 

creating data analytics by storing running totals of call frequency and duration of calls by location at said facility; and 
providing said user interface on a display of a computer that has access to said database, said user interface displaying a call list of calls in a field, each call in the call list having access to associated metadata, said user interface further includes one or more filters for selectively displaying a number of calls during a particular period of time including by said location at said facility, and one or more users and call frequency of said one or more users.

26. 	An Apparatus for providing a user interface for accessing information related to telephone calls at a facility, comprising: 
a display unit; 
storage for storing a database; 
a memory including one or more instructions; and 
a processor coupled to said display, storage and memory, said processor executing said one or more instructions to: 
access said database containing a plurality of transcripts and associated metadata, wherein each transcript is text-searchable and wherein each transcript and associated metadata is based on an audio file of a telephone call from a telephone at said facility between a person and a third party; and 
create data analytics by storing running totals of call frequency and duration of telephone calls by location at said facility; and 
to cause said display unit to display one or more filters for selectively displaying a total number of calls during a particular period of time including by said location at said facility, and one or more persons and call frequency of said one or more persons.

27. A system, comprising: 
one or more databases; 
a call processing computer having a processor and memory, said processor executing one or more software modules located in said memory to: 
receive a plurality of audio files corresponding to a plurality of telephone calls from one or more telephones at a facility; 
receive a plurality of transcripts corresponding to the plurality of audio files, each of said plurality of transcripts being text-searchable; 
associate metadata with each transcript, said metadata including a caller ID that identifies a person at the facility and a phone number associated with a third party; and 
store each of the plurality transcripts and associated metadata in said one or more databases; and 
 	a computer having a processor, memory, and display unit, said computer having access to said one or more databases, said computer having one or more software modules to: 

create data analytics by storing running totals of call frequency and duration of telephone calls by location at said facility; and 
cause the display unit to display a user interface for displaying one or more transcripts and associated metadata, and to cause said display unit to display one or more filters for selectively displaying a total number of calls during a particular period of time including by said location at said facility, and one or more persons and call frequency of said one or more persons.

31. 	A method of providing a user interface for accessing information related to telephone calls initiated from and/or received at a correctional facility, comprising:
storing in a database a plurality of transcripts of said telephone calls and associated metadata, wherein said plurality of transcripts are text-searchable, and wherein each said metadata including an ID identifying a user at the correctional facility, a phone number associated with a call with said user, a call time, and a call duration;
creating data analytics by storing running totals of call frequency and duration of calls by location at said correctional facility, time, and users; 
providing said user interface on a display of a computer that has access to said database, said user interface for displaying data stored in the said database; and
wherein said user interface includes filters for selectively displaying a number of calls during a particular period of time including by said location at said correctional facility, one or more of said users and call frequency of said one or more users, and a transcript of a call of said user including a search field for searching for a keyword in said transcript.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300



/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: December 2021